Citation Nr: 1800546	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for premature ventricular contractions.

3.  Entitlement to service connection for excessive potassium levels.  

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1959 to August 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony before the undersigned Veterans Law Judge in an August 2017 videoconference hearing.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system., LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the August 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for a low back disorder.

2.  The evidence does not demonstrate current premature ventricular contractions. 

3.  Elevated potassium is a laboratory test result, and is not a disability for VA purposes.

4.  The Veteran's chronic kidney disease is not a radiogenic disease and is not a disorder subject to presumptive service connection under 38 C.F.R. § 3.309.

5.  The Veteran's kidney disease did not have its onset in service and is not otherwise related to service, to include radiation exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a low back disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for elevated potassium levels have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.1 (2017).

3.  The criteria for service connection for premature ventricular contractions have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  Kidney disease was not incurred in active duty service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the August 2017 Board hearing, the Veteran stated that he wished to withdraw the appeal as to the issue of entitlement to service connection for a low back disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration in this claim.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and the claim is dismissed.

II.  Duties to Notify and Assist

For the claims decided herein, VA's duty to notify was satisfied by a letter dated in December 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his kidney disorder. 

No VA examinations were provided to the Veteran for his claims of entitlement to service connection for a kidney disorder or for elevated potassium.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the evidence demonstrates a present diagnosis of chronic kidney disease, stage 3.  Further, there may be exposure to radiation by virtue of the Veteran's service aboard the USS Molala.  However, as will be discussed below, the evidence indicates that the kidney disease is related to a non-service-connected condition. obtain medical opinions, even under the low threshold of McLendon.  Regarding the Veteran's elevated potassium, the evidence does not show a current disability or recurrent symptoms thereof.  Thus, no VA examinations are required.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2017.   The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The threshold question in any claim seeking service connection is whether there is a current disability at any point during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

	Elevated Potassium 

The Veteran claims he has a disability manifested by elevated potassium levels that is etiologically related to his military service.  The Board finds that service connection for elevated potassium is not warranted because this is a laboratory finding and not a disability for compensation purposes.

Private treatment records showing a history of hyperkalemia, or elevated potassium levels.  A June 2006 private treatment record documents a physician's opinion that the Veteran's hyperkalemia was multifactorial, but that the Veteran's renal insufficiency played a role.  The potassium levels appeared to be under control at that time due to medications and a low-potassium diet.  

The Board finds that service connection for a potassium disorder must be denied as a matter of law.  Under applicable regulations, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2017); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Elevated potassium levels represent laboratory findings, and not disabilities in and of themselves for which VA compensation benefits are payable.  See e.g., Schedule for Rating Disabilities; Endocrine System Disabilities; 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Thus, there is no current disability manifested by high potassium.  See Brammer, 3 Vet. App. at 225.  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for a potassium disorder is denied.  

	Premature Ventricular Contractions

The Veteran contends he has premature ventricular contractions that had onset during his military service. 

The Veteran's separation examination in August 1963 showed evidence of premature ventricular contractions.  The completing physician noted that the condition was not considered disabling.  

VA provided a heart examination in January 2012.  The examiner annotated that the Veteran had a history of ventricular arrhythmia that was diagnosed in 1963 while the Veteran was in the Navy.  After relating his in-service history, the Veteran stated that he was asymptomatic.  An echocardiogram (EKG) had been conducted by the Veteran's primary care provider in April 2011.  No premature ventricular contractions were noted, but the EKG did show left axis deviation and marked sinus bradycardia.  The Veteran had no history of a myocardial infarction, and he had a negative history of congestive heart failure.  The examiner also noted that the Veteran's did not have a condition that fell within the definition of ischemic heart disease.  The only condition identified was the Veteran's positive history for ventricular arrhythmia.  A physical examination showed a heart rate of 62 with normal rhythm.  Heart sounds were normal, and there was no jugular-venous distension.  Auscultation of the lungs was clear.  The peripheral pulses were diminished, and there was trace peripheral edema of the lower extremities.  The examiner reviewed chest X-rays from the examination that showed no acute cardiopulmonary disease.  There was no evidence of cardiac hypertrophy or cardiac dilation.  

The examiner noted that she had checked "ventricular arrhythmia" in the report solely because this had been noted on the Veteran's 1963 separation examination.  However, she noted that the Veteran did not have any hospitalization or medications given in the past for this condition.  The examiner opined that any current premature ventricular contractions, which were not noted at that time, are less likely as not related to the premature ventricular contractions that were shown on the Veteran's separation physical in August 1963.  She explained that premature ventricular contractions are extra, abnormal heartbeats that begin in one of the heart's two lower pumping chambers.  These extra beats disrupt regular heart rhythm, sometimes causing a feeling of flip-flop or skipped beat in the chest.  They are very common and would occur in most people at some point.  

After a thorough review of the record, the Board finds that service connection is not warranted because a current disability has not been shown.  In finding so, the Board places significant probative weight in the January 2012 examination.  Essentially, the examiner conducted an examination, reviewed X-rays, and cited to the Veteran's private treatment records in finding that the Veteran did not presently have premature ventricular contractions at that time.  The annotation of ventricular arrhythmia in the January 2012 examination report was predicated on the August 1963 report of medical examination that showed this condition.  While the Veteran may have had this condition when he separated from active duty, it is not present in the instant case.  

Absent any evidence of premature ventricular contractions, the claim is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C §5107.

	Kidney Disorder

Service connection for a disability based upon radiation exposure may be awarded on three different legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may also be service connected.  38 C.F.R. § 3.311.  Third, service connection may be granted when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a veteran who while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, which is specifically defined by VA regulation.  38 C.F.R. 
§ 3.309(d)(3)(A)-(E). A radiation risk activity includes onsite participation in an atmospheric detonation test, participation in the occupation of Hiroshima or Nagasaki, Japan, by United States forces from August 6, 1945 to July 1, 1946, internment as a prisoner of war in Japan during World War II from August 6, 1945 to July 1, 1946, and particular service in the Department of Energy.  38 U.S.C. 
§ 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  If a radiation-exposed Veteran has one of the presumptive diseases, such disease shall be considered to have been incurred in or been aggravated by active service, despite there being no record of evidence of such disease during a period of service.  38 U.S.C. § 1112(c).  Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  The pertinent diagnosis here is kidney disease.  Accordingly, there is no disorder eligible for presumptive service connection and the Veteran is not entitled to service connection on this basis.

Under the second basis, service connection may be granted where there is exposure to ionizing radiation and the subsequent development of a radiogenic disease within a specified time period.  38 C.F.R. § 3.311(b).  Kidney disease is not radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  Thus, service connection on this basis is not warranted.

Under the third basis, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including calculi of the kidneys and nephritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has chronic kidney disease that is related to radiation exposure during his military service.  At the August 2017 Board hearing, the Veteran testified that he was exposed to radiation in 1962 during service, and that this exposure caused his kidney disorder.  The Veteran's service personnel records (SPRs) show his service aboard the U.S.S. Molala.  The SPRs contain January 1962 letter of appreciation by the commanding officer and director of the U.S. Radiological Defense Laboratory, for the crew of the USS Molala's participation in six "shots", two of which employed radioactive traces.  

Private treatment records first show a diagnosis of mild renal insufficiency in March 2004.  Subsequent records from April and June 2004 show a diagnosis of mild renal insufficiency, stable.  A June 2006 private treatment record notes a diagnoses of chronic kidney disease, stage III.  The physician opined that the Veteran's renal insufficiency was due to hypertensive nephrosclerosis.  The physician noted that the Veteran had known hypertension for the previous five years, but the Veteran had admitted that he had probably suffered from elevated blood pressure for many years and he did not seek medical care.  Subsequent private treatment records from 2007 through 2009 show a diagnosis of and treatment for chronic kidney disease, stage III, that is noted on separate occasions to be due to hypertensive nephrosclerosis.  Private treatment records from January 2009 show that the Veteran's kidney function was stable with improvement in his creatinine levels, which was noted to be due to his good blood pressure control, diet, and exercise regimen.  

The Board finds that the Veteran's chronic kidney disease is not related to active service.  First, there is current disability as chronic kidney disease is shown by private treatment records.  Second, the evidence of record does not demonstrate kidney calculi or nephritis; thus, the presumptive provisions are inapplicable.  See 38 C.F.R. §§  3.307, 3.309.  Additionally, chronic kidney disease was not diagnosed during service.  See 38 C.F.R. § 3.303(a).  It appears, however, that the Veteran may have been exposed to radiation; the Board assumes this without conceding it, for purposes of this decision.  Thus, there is no in-service diagnosis, but there may have been an in-service event.  

The issue, therefore, is nexus.  38 C.F.R. § 3.303(d).  The Board finds that the evidence of record does not indicate that the kidney disease is related to active service.  As noted above, the earliest indication of record that the Veteran had a kidney disorder is from private treatment records in 2004.  This gap in time supports a finding that the Veteran's disability is not related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  

In addition, private treatment records attribute the Veteran's chronic kidney disease to his nonservice-connected hypertension.  These records are evidence of a nonservice-related cause and are negative evidence against the Veteran's claim.  

Although the Veteran asserts that his kidney disease is related to radiation exposure during service, this testimony is not competent as such an opinion is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The development of kidney disease, an internal condition, as due to radiation exposure is not a simple determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Board does not accord significant probative value to these assertions.

In summary, chronic kidney disease, stage 3, is not a radiogenic disease, is not eligible for presumptive service connection, and is not otherwise etiologically related to his military service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C §5107.


ORDER

The appeal for the issue of entitlement to service connection for a low back disorder is dismissed.

Entitlement to service connection for elevated potassium levels is denied.

Entitlement to service connection for premature ventricular contractions is denied.

Entitlement to service connection for a kidney disorder is denied.  


REMAND

As noted above, a VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. at 83-86.

In the August 2017 Board hearing, the Veteran testified that he had a pre-existing left knee disorder that was worsened during his military service.  He testified that he did not report a left knee disorder when he entered service or at any time during service.  The Veteran indicated that he did not seek treatment for his left knee until he was approaching age 60, though he testified that his left knee had been bothering him all his life.  

The Veteran's enlistment examination, conducted May 1959, was normal for any disorder of the lower extremity.  However, a scar was noted on the left knee.  In the contemporaneous report of medical history, the Veteran reported sustaining a football injury in October 1958 and undergoing a surgery to repair damaged cartilage in April 1959.  On another undated report of medical history completed during the Veteran's service, it was noted that the Veteran had received a football injury in October 1958, injuring the cartilage in his left knee.  Thereafter, in April 1959, the Veteran underwent surgery to remove the damaged cartilage.  

Post-service, private treatment records show a June 2006 diagnosis of osteoarthritis status post left knee procedure for meniscal injury.  

The Board thus finds that there is competent evidence of a present disability, and evidence via his August 2017 hearing testimony that a preexisting left knee disorder worsened during service.  The Veteran has also testified at the August 2017 Board hearing that he had experienced left knee pain symptoms continuously since his service.  Thus, there is an indication that his present symptoms may be associated with a potential in-service aggravation.  Thus, the Board finds that remand is appropriate to afford the Veteran an examination. 

In this regard, a veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran's service treatment records (STRs) show a normal entrance examination in May 1959.  Although a history of left knee injury with subsequent surgery is noted on the Veteran's initial report of medical history, the entrance examination was nevertheless normal.  Thus, a left knee disorder was not noted at service entrance, and the presumption of soundness applies. See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  On remand, the examination provided should comply with the correct legal framework.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  Is it clear and unmistakable (undebatable) that the Veteran had a knee disorder prior to his active duty service? 

b. If the answer to question (a) above is yes, is it clear and unmistakable (undebatable) that the pre-existing left knee disorder did NOT aggravated during the Veteran's active duty service?

c.  If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that a left knee disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


